Citation Nr: 0734267	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1948 to 
April 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  

In a June 2005 decision, the Board also denied the claim.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2007, the 
Court granted the parties' Joint Motion for Remand, vacated 
the Board's June 2005 decision, and returned the case to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 Joint Motion, the parties agreed that a VA 
examination was necessary in order to ascertain whether the 
veteran's service-connected disabilities precluded him from 
engaging in substantially gainful employment, including on an 
extra-schedular basis.  Consequently, the case must be 
remanded for a VA examination.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase (which includes a claim for a total disability 
rating based on individual unemployability), the claim shall 
be denied.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, the Board notes that during the pendency of this 
appeal, Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran of the evidence that is necessary 
to establish an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary 
release(s), obtain copies of any treatment 
for the veteran's service-connected 
disabilities from June 2005 to the present 
and associate them with the claims file, 
to include relevant treatment records from 
the VA Medical Center in Las Vegas, 
Nevada.  

3.  The veteran should be afforded a VA 
examination to determine whether his 
service-connected disabilities preclude 
him from engaging in substantially gainful 
employment.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  A rationale for all opinions 
expressed should be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's service-connected physical 
disabilities (low back disability, rated 
40 percent disabling; folliculosis, rated 
10 percent disabling; and radiculopathy of 
the right lower extremity, rated 
10 percent disabling) prevent him from 
obtaining or retaining gainful employment 
(without regard to his age or his non-
service connected disabilities, which 
include chronic anxiety, essential 
hypertension, dyslipidemia, status post 
left above-the-knee amputation, status 
post iliac artery embolism, status post 
abdominal artery embolism, status post 
left axillary femoral arterial bypass and 
left to right femoral-femoral bypass, 
status post pleural effusion, normocytic 
anemia, and gastroesophageal reflux 
disease).  

4.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
for entitlement to a total disability 
rating based on individual unemployability 
due to service-connected disabilities, 
including on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b).  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

